Exhibit 23.2 Consent of Independent Auditor We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of NOVAGOLD RESOURCES INC. (“NOVAGOLD”) of the following reports, all of which are included in NOVAGOLD’s Annual Report on Form 10-K for the year ended November 30, 2013: ● our report dated February 12, 2014, relating to NOVAGOLD’s consolidated financial statements and the effectiveness of internal control over financial reporting; ● our report dated February 5, 2014, relating to the Galore Creek Partnership’s financial statements; and ● our report dated February 7, 2014, relating to Donlin Gold LLC’s financial statements. signed “PricewaterhouseCoopers LLP” Chartered Accountants Vancouver, British Columbia July 25, 2014
